Sedgwick, J.
The defendant claims an interest in the land in question by virtue of an administrative sale for the taxes assessed thereon in the year 1904 and a treasurer’s deed, pursuant thereto. The plaintiff brought this action to redeem the land from the taxes, claiming that the treasurer’s deed was void: The trial court found for the defendant, and the plaintiff lias appealed.
It is conceded that the tax deed was void for several reasons, and it is contended by the defendant that he has paid all the subsequent taxes upon the land, and that the plaintiff cannot maintain this action to redeem without first reimbursing him for the taxes so paid. This does not constitute a defense to the action. ' Section 11111, Ann. St. 1911, provides that the owner of land sold for taxes may redeem by paying the amount of taxes for which the land was sold, Avith interest, “together with all other taxes subsequently paid.” The taxes, according to the admissions of the parties upon the record, have all been paid, and to require the plaintiff to reimburse the defendant for subsequent taxes paid would, in the language of the supreme court of Iowa, “not be a payment of the taxes. It Avould be a reimbursement for taxes previously paid.” Taylor v. Ormsby Bros., 66 Ia. 109. Our statute requiring the payment of taxes before bringing an action to redeem was borrowed from Iowa. The construction that court put upon it is a reasonable one, and we are content to follow it.
*473, Tbe judgment of tbe. district court is reversed and tbe cause remanded, with directions to allow tbe plaintiff to redeem as herein indicated.
Reversed.